DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 01/19/2022, with respect to the 35 USC 103 rejections of claims 1-8, 10-14, and 16-20 have been fully considered and are persuasive. In light of the Applicant' s arguments and amendments to the claims, the previous rejections have been withdrawn.
Allowable Subject Matter
Claims 1-8, 10-14, and 16-20 allowed.
The following is an examiner' s statement of reasons for allowance: the prior art of record, solely or in combination, fails to disclose following patentable limitations of the applicant claim and disclosed invention:
⦁	which provides the technology for determining a two-dimensional flow maps based on the registered pairs of temporarily adjacent projection images, wherein a pixel of the two-dimensional flow maps comprises a first flow vector of a plurality of flow vectors of a contrast agent representing a first flow magnitude and a two-dimensional flow direction of the contrast agent and wherein a voxel of the reconstructed three-dimensional flow map comprises a three-dimensional flow vector of the contrast agent representing a second flow magnitude and a three-dimensional flow direction of the contrast agent.
⦁	therefore, Digital Subtraction Angiography technique of the present invention .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY J SHAFQAT/Examiner, Art Unit 3793             

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793